                           **NOT FOR PRINTED PUBLICATION**



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

ERIC CAMON                                      §

VS.                                             §      CIVIL ACTION NO.         1:17-CV-512

WARDEN, FCC BEAUMONT LOW                        §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Eric Camon, a prisoner previously confined at the Federal Correctional Complex

in Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends granting respondent’s motion to dismiss the petition.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report and recommendation of the Magistrate Judge (document no. 8) is ACCEPTED.
                          **NOT FOR PRINTED PUBLICATION**

Respondent’s motion to dismiss the petition (document no. 7) is GRANTED. A final judgment will

be entered in this case in accordance with the Magistrate Judge’s recommendation.


                So ORDERED and SIGNED March 28, 2020.




                                                        ____________________________
                                                         Ron Clark, Senior District Judge




                                               2
